                IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERCIA           :           CRIMINAL ACTION
                                   :
             v.                    :
                                   :
CHAKA FATTAH, JR.                  :           NO. 14-409


                              MEMORANDUM
Bartle, J.                                       June 2, 2021

         Before the court is the motion of Chaka Fattah, Jr.

for early termination of his supervised release pursuant to

18 U.S.C. § 3583(e)(1).

         Fattah was found guilty by a jury of six counts of

making a false statement to a bank (18 U.S.C. § 1014), three

counts of making a false statement to obtain a bank loan and

aiding and abetting (18 U.S.C. § 1014 and § 2), three counts of

making false statements concerning loans insured by the

Small Business Administration (18 U.S.C. § 1001(a)(2) and (3)),

one count of bank fraud (18 U.S.C. § 1344), three counts of

filing false tax returns (26 U.S.C. § 7206(1)), one count of

failure to pay federal income tax (26 U.S.C. § 7203), one count

of theft from a program receiving federal funds and aiding and

abetting (18 U.S.C. § 666(a)(1)(A)), and four counts of wire

fraud (18 U.S.C. § 1343).
            The court sentenced him on February 2, 2016 to five

years of imprisonment to be followed by five years of supervised

release.    Restitution in the amount of $1,172,157 and a special

assessment of $2,125 were ordered.     The Court of Appeals

affirmed.   United States v. Fattah, 858 F.3d 801 (3d Cir. 2017).

Fattah has now served his prison sentence and completed one year

of his supervised release.

            Section 3583(e)(1) provides:

              (e) Modification of conditions or
            revocation. The court may, after
            considering the factors set forth in section
            3553(a)(1), (a)(2)(B), (a)(2)(C), (a)(2)(D),
            (a)(4), (a)(5), (a)(6), and (a)(7) -

               (1) terminate a term of supervised
             release and discharge the defendant
             released at any time after the expiration
             of one year of supervised release, pursuant
             to the provisions of the Federal Rules of
             Criminal Procedure relating to the
             modification of probation, if it is
             satisfied that such action is warranted by
             the conduct of the defendant released and
             the interest of justice.

            The factors outlined in § 3553(a) which the court must

consider are:

            (1) the nature and circumstances of the
            offense and the defendant’s history and
            characteristics; (2) the need to afford
            adequate deterrence to criminal conduct,
            protect the public from further crimes of
            the defendant, and provide him with needed
            educational or vocational training, medical
            care, or other correctional treatment in the
            most effective manner; (3) the kinds of
            sentence and sentencing range established

                                 -2-
         for the defendant’s crimes; (4) pertinent
         policy statements issued by the United
         States Sentencing Commission; (5) the need
         to avoid unwarranted sentence disparities
         among defendants with similar records who
         have been found guilty of similar conduct;
         and (6) the need to provide restitution to
         any victims of the offense.

United States v. Melvin, 978 F.3d 49, 52 (3d Cir. 2020).

         A term of supervised release is almost always a

component of any sentence where imprisonment is imposed.

See 18 U.S.C. § 3583; U.S. Sentencing Guidelines § 5D.1.1.      In

contrast to imprisonment, “the primary purpose of supervised

release is to facilitate the integration of offenders back into

the community rather than to punish them.”   United States v.

Murray, 692 F.3d 273, 280 (3d Cir. 2012)(quoting United States

v. Albertson, 645 F.3d 191, 197 (3d Cir. 2011)).   Supervised

release is designed to fulfill “rehabilitative ends, distinct

from those served by incarceration.”   United States v. Johnson,

529 U.S. 53, 59 (2000).   Accordingly, when considering a

modification or termination of supervised release, the court

does not consider the sentencing factors outlined in

§ 3553(a)(2)(A):   “to reflect the seriousness of the offense, to

promote respect for the law, and to provide just punishment for

the offense.”   See § 3583(e)(1).

         Our Court of Appeals has made clear that the district

court does not need to find “an exceptional, extraordinary, new,


                                -3-
or unforeseen circumstance” in order to modify or terminate a

person’s supervised release.    Melvin, 978 F.3d at 53.   While the

court must consider the factors found in § 3553(a)(1),

(a)(2)(B), (a)(2)(C), (a)(2)(D), (a)(4), (a)(5), (a)(6), and

(a)(7), it need not make specific findings as to each.     Id. at

52-53.

            Fattah, currently 38 years old, resides in

Philadelphia where according to his petition he works as a

full-time independent contractor with a marketing and public

relations firm.    He is making the modest court-ordered monthly

payments toward his special assessment and restitution.     He has

participated and successfully completed the Drexel Reentry

Project — a comprehensive assessment and intervention program

designed specifically to meet the needs of offenders reentering

the community after incarceration.     He states that in May 2020,

he handed out food to the needy in Love Park in Philadelphia and

purchased food for health care workers at Chestnut Hill

Hospital.   His probation officer reports that he has maintained

compliance with the terms of his supervised release, although at

times he has been late with his restitution payments.1




1.   Fattah’s petition was not accompanied by an affidavit or
declaration. For present purposes, the court will accept as
true the facts contained therein except that as noted above his
probation officer has advised the court that he has been late at
times with his restitution payments.
                                 -4-
         Fattah maintains that he is now a law-abiding citizen,

maintains a full-time job, has met the conditions of his

supervised release, has helped others in need, and is a low risk

for recidivism.   In addition, he urges that his continued

supervised release prevents him from obtaining full-time

employment with the marketing and public relations firm with

which he works.   In his view, supervised release is no longer

beneficial.

         The court, of course, applauds the strides that Fattah

has made during the first year of his supervised release.     The

court is also mindful of the extensive and numerous financial

crimes that Fattah committed over a seven-year period.     The

School District of Philadelphia was one of his major victims.

His crimes took planning and involved deception and fraud.       They

were integral to his way of life at that time.   It is

significant that before his imprisonment he had been profligate

in his spending habits with debts left unpaid and that at least

one point he had a predilection for gambling which resulted in

his loss of large sums of money.   The court has required Fattah

to cooperate with his probation officer in overseeing his

financial dealings and has allowed his probation officer to

limit his credit card expenditures should he fall behind in his

court-mandated payments.



                                -5-
         Due to Fattah’s history only one year of supervised

release is much too short a period to determine if he has been

rehabilitated and become fully integrated into the community.

After considering all the factors required under § 3583(e)(1),

Fattah has not established that his conduct after release from

prison and the interest of justice warrant the early termination

of his supervised release.

         Accordingly, his motion for early termination of his

supervised release will be denied.




                               -6-
